DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 and 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otomo et al. (JP 2008130047 A), hereinafter Otomo.

Regarding claim 1,  Otomo teaches a system comprising:
	an appliance configured for use in an aircraft ([0007] “An ADS-B inspection apparatus”), wherein the appliance comprises log data ([0007] “it may further include a recording means for adding to the log data”); and
	a communication module communicatively coupled to the appliance configured to receive automatic dependent surveillance-broadcast (ADS-B) signals from the aircraft and send ADS-B data to the appliance ([0007]” includes a receiver that receives an ADS-B signal transmitted from an aircraft”); comprising:
	a receiving antenna ([0017] “receives an ADS-B signal transmitted from an aircraft via an antenna 110”)
	a receiver configured to receive the ADS-B signal and process the ADS- signal into the ADS-B data ([0007] “first acquisition means for acquiring a response signal from the aircraft received by an SSR, and ADS-B. When the first comparison means for comparing the first position, which is the position of the aircraft included in the signal, and the second position, which is the position of the aircraft included in the response signal”), wherein the ADS-B data is configured as a digitized output ([0010] “ADS-B signal inspection result is output from the result output unit, the ADS-B inspection device generates a record including the aircraft identifier, the time at which the ADS-B signal was transmitted, and the aircraft-related data”);
	and a communication interface ([0017]” First acquisition means 12 for acquiring and outputting the response signal (target data)”).

Regarding claim 4, Otomo teaches the system of claim 1, wherein the ADS-B data is combined with the log data to create a combined data ([0010] “a recording means for adding to the log data in which the inspection result of the ADS-B signal stored in the storage device is accumulated”).

Regarding claim 5, Otomo teaches the system of claim 1, wherein the system is further configured to receive chronological data, wherein the chronological data is correlated with the ADS-B data, wherein the ADS-B data is then time-stamped based on the chronological data ([0026] “the local data 17 includes the time when the ADS-B signal to be inspected is transmitted”).

Regarding claim 6, Otomo teaches the system of claim 5, wherein the chronological data is derived from a data source ([0026] “the local data 17 includes the time when the ADS-B signal to be inspected is transmitted”).

Regarding claim 7, Otomo teaches the system of claim 6, wherein the data source comprises a remote server ((0026] “the local data 17 includes the time when the ADS-B signal to be inspected is transmitted”, the remote server being the sender of the ADS-B data).

Claims 8 and 12-15 are methods for the system of claim 1 and 4-7. The subject matter is substantially the same, therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otomo in view of Birkmann et al. (US 9137123 B2), Birkmann.

Regarding claim 2, Otomo teaches the system of claim 1.
	Otomo does not teach wherein the appliance comprises at least one of a galley component, a seating component, a light, a plumbing device, or an oxygen system.

	Birkmann teaches wherein the appliance comprises at least one of a galley component, a seating component, a light, a plumbing device, or an oxygen system (Col. 1, l. 61 – Col. 2, l. 1 “The network connectivity and interrogation of various galley GAINs (e.g., coffee makers, water heaters, espresso makers, ovens, chillers, refrigerators, trash compactors and other equipment and appliance used in an aircraft galley environment) make it possible for any network device to transfer useful information (digital data) to any other network device”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GAINS connectivity of galley devices as taught by Birkmann for the ADS-B connectivity of data of Otomo. One of ordinary skill in the art would have been motivated to make it possible to transfer useful information to any network device (Col. 1, l. 61 – Col. 2, l. 1).

Regarding claim 3, Otomo teaches the system of claim 1.
	Otomo does not teach wherein the appliance comprises at least one of an oven, a microwave, a beverage maker, a refrigerator, a water heater, or a trash compactor.

	Birkmann teaches wherein the appliance comprises at least one of an oven, a microwave, a beverage maker, a refrigerator, a water heater, or a trash compactor  (Col. 1, l. 61 – Col. 2, l. 1 “The network connectivity and interrogation of various galley GAINs (e.g., coffee makers, water heaters, espresso makers, ovens, chillers, refrigerators, trash compactors and other equipment and appliance used in an aircraft galley environment) make it possible for any network device to transfer useful information (digital data) to any other network device”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GAINS connectivity of galley devices as taught by Birkmann for the ADS-B connectivity of data of Otomo. One of ordinary skill in the art would have been motivated to make it possible to transfer useful information to any network device (Col. 1, l. 61 – Col. 2, l. 1).

Claims 9-11 are methods for the system of claim 2 and 3, The subject matter is substantially the same, therefore rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668